Evidence authorized conviction of illegally possessing intoxicating liquors.
                       DECIDED SEPTEMBER 19, 1941.
The arresting officer testified that he went to the defendant's house and found three quarts of whisky *Page 805 
in the water container in the refrigerator in the defendant's home; that the vessels containing the whisky did not bear the tax stamps required by law; and that at the time of the arrest the defendant stated it was her home and the whisky was hers. The defendant, in her statement to the jury, denied knowing anything about the whisky, and said that someone must have framed her. The confession was sufficiently corroborated by the proof of the corpus delicti, and authorized the finding the defendant guilty of possessing non-taxpaid whisky, as charged in the accusation.Jacobs v. State, 65 Ga. App. 144 (15 S.E.2d 557);Jones v. State, 65 Ga. 762 (16 S.E.2d, ).
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.